TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00610-CV





In re Senior Living Properties, L.L.C.






ORIGINAL PROCEEDING FROM LLANO COUNTY

 
 
 
O R D E R
 
PER CURIAM
 
                      Relator Senior Living Properties, L.L.C. has filed its petition for writ of mandamus 
and motion for emergency relief.  We hereby grant the emergency motion, staying the October 13
trial setting and further proceedings in the trial court pending resolution of relator’s petition for writ
of mandamus.  See Tex. R. App. P. 52.10(b).  The Court requests that the real party in interest, Betty
Robinett, file a response to relator’s petition for writ of mandamus by 5:00 p.m. on September 30,
2005.  See Tex. R. App. P. 52.4.
It is ordered September 20, 2005.
 
Before Justices Puryear, Pemberton and Waldrop